              Case 5:19-cr-00419-FB Document 2 Filed 06/05/19 Page 1 of 1

SEALED                                              SEALED
                           UNITED STATES DISTRICT COURT                                  FILED
                            WESTERN DISTRICT OF TEXAS
                                                                                         JUN 5    2019
                               SAN ANTONIO DIVISION
                                                                                              DISTRICT CLERK
                                                                                    WES(N DISTRICT OF TEXAS
                                                                                    BY
THE UNITED STATES OF AMERTCA                                                                         DEPUTY


       Plaintiff,                               )




MARIA CONSUELO CAMACHO,
                                             SA19CJW4I9
                                                )
                                                )

       Defendant.                               )


                             ORDER SEALING INDICTMENT

       On this date came on to be considered the Motion of the United States in the above-styled

and numbered cause to Seal Indictment. It appearing to the Court that the motion is well taken

and should be granted,

       IT IS HEREBY ORDERED that the Clerk of the Court shall seal the Indictment, warrant

for arrest, and related documents in this cause until such time as the Defendant has been arrested

and first appears before a Magistrate or other court following his arrest, provided, however, that

the clerk be ordered to deliver a filed-stamped copy of the document(s) referenced above to the

U.S. Attorney's Office.   At the time of arrest or appearance before the Magistrate court, the

Magistrate or other court may order the Indictment to be provided to the Defendant.

       IT IS FURTHER ORDERED that the Motion of the United States and this Order shall be

sealed by the Clerk, to be unsealed only upon order of the court.

       SIGNED and ENTERED this         0     day of
                                                         /1
                                                                        ,   2019.



                              UNITED STAT]S
                                                    7.
                                                    MXGISTRXTE/SPQT JUDGE
